     Case 3:18-cv-01835-GPC-JLB Document 41 Filed 10/26/20 PageID.360 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALBERT THOMAS,                                    Case No.: 18-cv-01835-GPC (JLB)
12                                     Plaintiff,
                                                        ORDER GRANTING EX PARTE
13    v.                                                MOTION TO MODIFY
                                                        SCHEDULING ORDER
14    W.L. MONTGOMERY, et al.,
15                                  Defendants.         [ECF No. 40]
16
17
18         Before the Court is Defendants’ ex parte motion to modify the scheduling order.
19   (ECF No. 40.) Defendants request a 45-day continuance of the Mandatory Settlement
20   Conference currently scheduled for October 28, 2020. (Id. at 1.) Good cause appearing,
21   the motion is GRANTED. Accordingly, the scheduling order (ECF No. 30) is modified
22   as follows:
23         A Mandatory Settlement Conference shall be conducted on December 16, 2020, at
24   9:00 AM, before Magistrate Judge Jill L. Burkhardt in Room 5180 of the Edward J.
25   Schwartz U.S. Courthouse, 221 West Broadway, San Diego, California 92101. Defendants
26   and defense counsel shall personally attend the settlement conference. Plaintiff shall
27   appear by video conference. Counsel for Defendants shall assist in coordinating the
28   arrangements for Plaintiff’s video conference.

                                                    1
                                                                             18-cv-01835-GPC (JLB)
     Case 3:18-cv-01835-GPC-JLB Document 41 Filed 10/26/20 PageID.361 Page 2 of 3



1          The parties or their counsel, if represented, shall LODGE confidential settlement
2    statements in accordance with Magistrate Judge Burkhardt’s Civil Chambers Rules no later
3    than December 7, 2020. The confidential settlement statements should be lodged by e-
4    mail to efile_Burkhardt@casd.uscourts.gov. However, if e-mail is unavailable, settlement
5    conference statements may be lodged by mail to the U.S. District Court, Southern District
6    of California, Office of the Clerk, Attn: Magistrate Judge Burkhardt’s Chambers, 333 West
7    Broadway, Suite 420, San Diego, California 92101. Settlement conference statements
8    shall not be filed via the CM/ECF system. Settlement conference statements may be
9    exchanged confidentially with opposing counsel within the parties’ discretion.
10         Each party’s settlement statement shall concisely set forth the following: (1) the
11   party’s statement of the case; (2) the controlling legal issues; (3) issues of liability and
12   damages; (4) the party’s settlement position, including the last offer or demand made by
13   that party; (5) a separate statement of the offer or demand the party is prepared to make at
14   the settlement conference; and (6) a list of all attorney and non-attorney attendees for the
15   Conference, including person(s) and their title(s) or position(s) with the party who will
16   attend and have settlement authority at the conference. If exhibits are attached and the total
17   submission amounts to more than 20 pages, a hard copy must also be delivered directly to
18   Magistrate Judge Burkhardt’s chambers.
19         Pursuant to Local Civil Rule 16.3, all party representatives and claims adjusters for
20   insured defendants with full and unlimited authority1 to negotiate and enter into a binding
21
22
           1
23                 “Full authority to settle” means that the individuals at the settlement
     conference must be authorized to fully explore settlement options and to agree at that time
24   to any settlement terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph
25   Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person needs to have “unfettered discretion
     and authority” to change the settlement position of a party. Pitman v. Brinker Int’l., Inc.,
26   216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited
27   settlement authority to attend the conference includes that the person’s view of the case
     may be altered during the face to face conference. Id. at 486. A limited or a sum certain
28   of authority is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).
                                                   2
                                                                                18-cv-01835-GPC (JLB)
     Case 3:18-cv-01835-GPC-JLB Document 41 Filed 10/26/20 PageID.362 Page 3 of 3



1    settlement, as well as the principal attorney(s) responsible for the litigation, must be present
2    and legally and factually prepared to discuss and resolve the case at the mandatory
3    settlement conference. In the case of a corporate entity, an authorized representative of the
4    corporation who is not retained outside counsel must be present and must have
5    discretionary authority to commit the company to pay an amount up to the amount of the
6    Plaintiff’s prayer, excluding punitive damages prayers. The purpose of this requirement is
7    to have representatives present who can settle the case during the course of the conference
8    without consulting a superior.
9          Failure to attend the conference or obtain proper excuse will be considered grounds
10   for sanctions.
11         IT IS SO ORDERED.
12   Dated: October 23, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                 18-cv-01835-GPC (JLB)
